DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 12/29/2020. Claims 1-14 are pending examination.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims [1-10 ] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “…in response to the recognition result indicates indicating that no parking space exists near the vehicle…" of claim 1, line 6 is not clear. The Examiner is not sure if “the recognition result” refer to “a recognition result” in Line 4 , where the a parking space exist or “the recognition result” where no parking space exists .

                              Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,11,14 are rejected under 35 U.S.C. 103 as being unpatentable over ( BAE;  Publication  No US 20180099661) in view of ( Leppanen;  Publication  No US 20160313731) .
As per clam 1, BAE discloses an automatic parking method, comprising: 
acquiring image near a vehicle, and recognizing a parking space line in the image (Fig. 3&[0139] detecting ,using cameras 160,  an existing parking line within the vehicle surrounding area); determining whether a parking space exists near the vehicle according to a recognition result ([0139-0140] determining whether a parking space exists when detected parking lines); in response to the recognition result indicating that no parking space exists near the vehicle, generating a virtual parking space ([0147] display the virtual parking lines along with the vehicle surrounding area when parking line detected , see Fig.9); and controlling the vehicle to park automatically according to the virtual parking space ([0148] control the vehicle to move to the target parking space, see Fig.9). 
 BAE doesn’t explicitly disclose a panoramic image;
However, Leppanen teaches in [0132] panoramic image .
 BAE.
One skilled in the art would be motivated to modify BAE and Leppanen as described above in order to provide a simple and intuitive manner for users to locate an acceptable parking location .

As per claim 11,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 14,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.


Allowable Subject Matter

Claim [2-10] would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.


/MUNEAR T AKKI/Primary Examiner, Art Unit 2687